Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Markush Grouping
Claims 2-7 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  MPEP §803.02 further states “when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.”
Here the method claims recite a set of genes in Markush format.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a separate region of the genome and has its own structure.  The genes are disclosed as having in common methylation related to cancer and can be used in methods related to detecting risk for gastrointestinal cancer, but it is not clear from their very nature as genes that all of them possess this property, as all methylated genes have not been disclosed to possess this property. The only structural similarity present is that all genes are inhabited on the genome. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being predictive of cancer. 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
	The claims could be amended to require the elected gene of SFMBT2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directed to using primers specific for particular coordinates.  The coordinates are specifically recited in Table 2, page 64 of the specification, DMR 196.  The specification then states Table 3 provides primers for the DMRs.  The newly added limitations appear to require a set of primers within a 400bp region of SFMBT2.    
	The newly added DMR start-end positions are entirely without context.  Neither the claims nor the specification provides any context for the positions such that it would be clear which positions are required for primer binding.  Turning to the art, the art teaches wholly different regions for the SFMBT2 gene, for example. OMIM provides the following: 


    PNG
    media_image1.png
    282
    920
    media_image1.png
    Greyscale


The claims are directed to 7,450,406-7,450,831 which is not within the genomic coordinates (GRCh38) provided in the art for SFMBT2.  
Gene Cards further provides the GRCH38 and the older GRCH37 and again, the positions recited are not within SFMBT2. 

It is entirely unclear whether the primers specifically bind to a genetic region outside the gene, which numbering system is used to determine where the primers may bind.  The region within each of the three assemblies is very different. 
	The information at provided by ensembl does not further clarify the issue.  

    PNG
    media_image2.png
    228
    994
    media_image2.png
    Greyscale

	E!GRCH37 provides the location of SFMBT2. Turning to the primers to see if they offer any clarification, the primers of SEQ ID NO:5 and 6 or 83 and 84 do not appear to hybridize to chromosome 10 positions.  SEQ ID NO:5 and 6 or 83 and 84 were compared to the claimed region, but were unable to be located. 
SEQ ID NO: 5 was then aligned to AL590095.5 using NCBI BLAST and no regions of similarity to chromosome position 10 was identified. Thus, it is unclear if SEQ SEQ ID NO:5 and 6 or 83 and 84 are within the claimed 400 bp region.  Since the specification nor the claims provide any clarity on the genome or the structure at coordinates 7,450,406-7,450,831 it is unclear where the primers must bind. 
Even more, the related applications including 10,435,755 appear to provide yet a different location for SFMBT2. 

    PNG
    media_image3.png
    64
    757
    media_image3.png
    Greyscale

The ordinary artisan would be unclear where the set of primers was required to bind and the structure of the primers was required to have to meet the limitations of the newly amended claims.  Clarification is required. 
	Additionally, the claim language is unclear.  It is unclear whether the set of primers binds within the claimed coordinate or whether the set of primers may bind to a larger genetic region that comprises the coordinates.  It is unclear whether both primers, i.e. the set of primers, must specifically bind within the 400bp region of SFMBT2 provided or whether the primers may bind to the gene which comprises the 400 bp region. 
	B)  Claim 5 requires the gastrointestinal sample is blood, serum or plasma.  It is unclear what the claim encompasses such that a gastrointestinal sample comprises blood, serum or plasma.  The art teaches gastrointestinal tract is part of the digestive system and includes the mouth, pharynx, esophagus, stomach, small intestine, large intestine, rectum and anus.  This does not appear to encompass the blood, serum or plasma.  It is unclear whether the gastrointestinal sample collected has blood in it?  Or whether a blood sample comprises gastrointestinal tumor cells?  Or whether this is an oversight and blood doesn’t really further limit gastrointestinal samples.  Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2021/0381066, December 9, 2021, priority March 27, 2015).  
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2020/0172982, June 4, 2020, priority March 27, 2015) and Ahlquist et al (Patent 11,104,960, August 31, 2021, priority March 27, 2015).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2018/0037958, February 8, 2018, provisional priority March 27, 2015) and Ahlquist et al. (Patent 10,435,755, October 8, 2019, priority March 27, 2015).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (WO 2016/160454, published October 6, 2016, priority March 27, 2015).
It is noted that each of these documents are all related and are within the same family and continuity chain.  The citations are provided relative to the 10,435,755 Patent document. Applicant may wish to make a single statement for the collection of documents in the family that clearly provides that all of the relevant subject matter in all of the documents was commonly owned with the invention as of the effective filing date.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including SFMBT2 by treating the sample with bisulfite, amplification and MSP (see column 45). Table 1 provides the differentially methylated information for the markers.  Ahlquist teaches that markers were identified in case-control studies by comparing the methylation state of the DNA markers (e.g, from tissue from subjects with neoplasia and/or adenoma) to the methylation state of the same DNA markers from control subjects (e.g., normal tissue).  The sample may be body fluids such as stomach tissue or a blood sample (see column 8, lines 20-25)(limitation of Claims 5).  Table 7 illustrates the primers and the coordinates (column 55). 

    PNG
    media_image3.png
    64
    757
    media_image3.png
    Greyscale

Ahlquist teaches the methylation level of the DNA methylation markers may be determined by the methylation score or the methylation frequency (see column 12, lines 17-25)(limitations of Claim 7).  


Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2015/0275314, October 1, 2015, priority March 31,2014) and Ahlquist et al (Patent 10,301,680, May 28, 2019, priority March 31,2014).  
Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2017/0073772, March 16, 2017, priority March 27, 2015) and Ahlquist et al (Patent 11,078,539, August 3, 2021, priority March 31,2014).
Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2019/0249263, August 15, 2019, priority March 31,2014) and Ahlquist et al. (Patent 11,365,451, Jun 21, 2022, priority March 27, 2015).
Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2020/0131,588, April 30, 2020, priority March 31,2014) and Ahlquist et al. (Patent 10,883,144, January 5, 2021, priority March 27, 2015).
Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (WO 2015/153284, published October 8, 2015, priority March 31,2014) and Ahlquist et al. (WO 2015/153283, published October 8, 2015, priority March 31,2014).
It is noted that each of these documents are all related and are within the same family and continuity chain.  The citations are provided relative to the 10,301,680 Patent document. Applicant may wish to make a single statement for the collection of documents in the family that clearly provides that all of the relevant subject matter in all of the documents was commonly owned with the invention as of the effective filing date.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including SFMBT2 by treating the sample with bisulfite, amplification and MSP (see column 45). Table 1B provides the differentially methylated information for the markers.  Ahlquist teaches that markers were identified in case-control studies by comparing the methylation state of the DNA markers (e.g, from tissue from subjects with neoplasia and/or adenoma) to the methylation state of the same DNA markers from control subjects (e.g., normal tissue).  The sample may be body fluids such as a blood sample (see column 10, lines 19-23)(limitation of Claims 5).  Ahlquist teaches the methylation level of the DNA methylation markers may be determined by the methylation score or the methylation frequency (see column 6, lines 44-46)(limitations of Claim 7).  
In 2015/275314, Ahlquist teaches SFMBT2 gene specific forward primer (896), SEQ ID NO: 49 is 100% identical to SEQ ID NO: 83 of the instant application and SFMBT2 gene specific reverse PCR primer (896) SEQ ID NO: 51 is 100% identical to SEQ ID NO: 84.   

Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2016/0168643, June 16, 2016, priority December 12, 2014) and Ahlquist et al. (Patent 10,011,878, July 3, 2018, priority December 12, 2014).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2018/0291469, October 11, 2018, priority December 12, 2014) and Ahlquist et al. (Patent 11,118,230, September 14, 2021, priority December 12, 2014).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2022/0042111, February 10, 2022, priority December 12, 2014).
Claim(s) 2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (WO 2016/094839, published June 16, 2016, priority December 12, 2014).
It is noted that each of these documents are all related and are within the same family and continuity chain.  The citations are provided relative to the 10,011,878 Patent document. Applicant may wish to make a single statement for the collection of documents in the family that clearly provides that all of the relevant subject matter in all of the documents was commonly owned with the invention as of the effective filing date.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including SFMBT2 by treating the sample with bisulfite, amplification and MSP (see column 45).  The sample may be body fluids such as a blood sample (see column 2)(limitation of Claims 5).  
Ahlquist teaches the methylation level of the DNA methylation markers may be determined by the methylation score or the methylation frequency (see column 3, lines 50-55)(limitations of Claim 7).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 10,011,878. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of ‘878.  
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claims 2, 5-7 of the instant application is generic to all that is recited in Claims 1, 4 of U.S. Patent No. 10,011,878.  That is, claims 1, 4 of U.S. Patent No. 10,011,878 falls entirely within the scope of Claim 2, or in other words, Claim 2 is anticipated by claims 1, 4 of U.S. Patent No. 10,011,878.  Here, claim 1 of U.S. Patent No. 10,011,878 recites

A method of measuring the amount of methylated marker DNAs in a sample from a subject, the method comprising: a) extracting genomic DNA from a biological sample from a human subject; b) treating the extracted genomic DNA with bisulfite; c) measuring amounts of methylated marker DNA for two genes to seven genes selected from the group consisting of vimentin, septin 9, NDRG4, BMP3, VA V3, SFMBT2 897, and TFPI2a in the bisulfite-treated genomic DNA; d) measuring the amount of methylated ZDHHC1 DNA in the bisulfite-treated genomic DNA by amplifying a region of ZDHHC1 in the bisulfite treated genomic DNA using a pair of primers, wherein the amplifying produces an amplified product comprising a region of SEQ ID NO: 27, and contacting the amplified product with one or more oligonucleotides that comprise a sequence selected from the group consisting of SEQ ID NO: 28-32 and 34-36; e) calculating a value for the amount of each of said two to seven methylated marker genes measured in said bisulfite-treated genomic DNA as a percentage of the amount of methylated ZDHHC1 DNA measured in said bisulfite-treated genomic DNA, wherein the value indicates the amount of each of the two to seven methylated marker DNAs measured in the sample.
4. The method of claim 1 wherein the sample is a stool sample, a tissue sample, a pancreatic juice sample, a pancreatic cyst fluid sample, a blood sample, or a urine sample.


Claims 2, 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 11,118,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of ‘228.  
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claims 2, 5-7 of the instant application is generic to all that is recited in Claims 1, 4 of U.S. Patent No. 11,118,228.  That is, claims 1, 4 of U.S. Patent No. v falls entirely within the scope of Claim 2, or in other words, Claim 2 is anticipated by claims 1, 4 of U.S. Patent No. 11,118,228.  Here, claim 1 of U.S. Patent No. 11,118,228 recites
1. A method of characterizing a sample from a human subject, the method comprising assaying the sample for amounts of a plurality of different methylated marker DNAs and amounts of at least one control DNA, the method comprising: a) combining DNA from the sample in a pre-amplification reaction mixture comprising PCR amplification reagents, wherein the PCR amplification reagents comprise: i) a plurality of methylation marker primer pairs for amplifying target regions from two to twenty-four different methylated marker DNAs selected from the group of ….; Scm like with four mbt domains 2 (SFMBT2); ….. and ii) a control primer pair for amplifying a target region from beta-1,3- galactosyltransferase 6 (B3GALT6) control DNA; b) exposing the pre-amplification reaction mixture to thermal cycling conditions wherein two to twenty-four different methylation marker target regions and a B3GALT6 control DNA target region are amplified to produce a pre-amplified mixture; c) partitioning the pre-amplified mixture into a plurality of assay reaction mixtures, wherein each assay reaction mixture comprises: i) additional amounts of at least one methylation marker primer pair and of the control primer pair for amplifying a target region from B3GALT6 control DNA used in step a); and ii) oligonucleotides hybridizable to the methylation marker target region(s) and B3GALT6 control DNA target region amplifiable with the primer pairs of c) i); d) measuring amounts of two to twenty-four different methylation marker target regions and the target region from B3GALT6 control DNA in the plurality of assay reaction mixtures in a process comprising exposing the plurality of assay reaction mixtures to thermal cycling conditions wherein amplification of two to twenty-four different methylated marker target regions and the B3GALT6 control DNA target region occurs; and e) calculating values for the amounts of the two to twenty-four different methylated marker target regions amplified in each of the assay reaction mixtures in step d) as a percentage of the amount of the B3GALT6 control DNA target region amplified in each of the assay reaction mixtures, wherein the calculated values indicate the amount of each of the two to twenty-four different methylated marker DNAs in the sample.
4. The method of claim 1, wherein the sample is a blood sample, a plasma sample, a stool sample, or a tissue sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                     
July 7, 2022